Case 1:19-cv-06303-ALC Document6 Filed 07/11/19 Page ot any
DOCUMENT

ELECTRONICALLY FILED
DOC#:

DATE FILED: _#[ [2614

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

BRUCE E. KATZ, M.D., P.C. d/b/a
JUVA SKIN AND LASER CENTER,
individually and on behalf of all others

similarly situated, CASE No. 1:19-cv-06303-ALC
Plaintiff, ORDER FOR ADMISSION
PRO HAC VICE
v.

LICEDOCTORS, LLC, a New Jersey
limited liability company,

 

Defendant.

 

The motion of Taylor T. Smith, for admission to practice Pro Hac Vice in the above
captioned action is granted.

Applicant has declared that he is a member in good standing of the bar of the State of
Colorado; and that his contact information is as follows:

Applicant Name: _ Taylor T. Smith

 

Firm Name: _Woodrow & Peluso, LLC

 

Address: 3900 E. Mexico Ave., Suite 300

 

City / State / Zip: _ Denver, Colorado 80210

 

Telephone / Fax: 720-907-7628 / 303-927-0809

 

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for
Plaintiff Bruce E. Katz, M.D., P.C. in the above entitled action;

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

 
Case 1:19-cv-06303-ALC Document6 Filed 07/11/19 Page 2 of 2

Dated: ely Wy 2014 [Art 7 (eo

United States District Judge -

 

 
